Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered June 6, 2002, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
*884Defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of criminal possession of a controlled substance in the third degree and was sentenced in accordance with the plea agreement to the minimum prison term of 1 to 3 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and the application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.